Exhibit 15.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Given Imaging Ltd: We consent to the incorporation by reference in the registration statement (File No. 333-111310 and 333-152335) on Form S-8 of Elron Electronic Industries Ltd. of our report dated March 25, 2010, with respect to the consolidated balance sheets of Given Imaging Ltd. (the “Company”) and its subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of operations, changes in shareholders’ equity and non-controlling interests and cash flows for each of the years in the three year period ended December 31, 2009, which report appears in the December 31, 2009 annual report on Form 20-F of Elron Electronic Industries Ltd. Our report refers to the adoption by the Company of the FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes”, included in ASC Subtopic 740-10, Income Taxes – Overall and FASB Statement No. 157, “Fair Value Measurements”, included in ASC Subtopic 820-10, Fair Value Measurements and Disclosures-Overall,effective January 1, 2007 and 2009, respectively. /s/ Somekh Chaikin Somekh Chaikin Certified Public Accountants (Israel) Member firm of KPMG International Tel-Aviv, Israel March 28, 2010
